Citation Nr: 0527059	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  03-22 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for disability of the 
thoracolumbar spine, currently evaluated as 60 percent 
disabling.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for dental injury due 
to trauma.

5.  Entitlement to service connection for temporomandibular 
joint (TMJ) disorder claimed as due to dental trauma.

6.  Entitlement to service connection for maxilla and 
mandible pain claimed as due to dental trauma.

7.  Entitlement to service connection for cervical strain 
claimed as due to dental trauma.

8.  Entitlement to service connection for sleep apnea claimed 
as due to dental trauma.

9.  Entitlement to service connection for speech impediment 
claimed as due to dental trauma.

10.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bilateral blindness resulting from treatment rendered at the 
San Antonio, Texas VA Medical Center (VAMC) in August 2000.

11.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
left knee bone graft resulting from treatment rendered at the 
San Antonio, Texas VAMC in August 2000.

12.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right knee disability resulting from treatment rendered at 
the San Antonio, Texas VAMC in August 2000.

13.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right hip disability resulting from treatment rendered at the 
San Antonio, Texas VAMC in August 2000.

14.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right shoulder disability resulting from treatment rendered 
at the San Antonio, Texas VAMC in August 2000.

15.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right elbow disability resulting from treatment rendered at 
the San Antonio, Texas VAMC in August 2000.

16.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability of the ankles, feet and toes resulting from 
treatment rendered at the San Antonio, Texas VAMC in August 
2000.

17.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
posttraumatic stress disorder (PTSD) resulting from treatment 
rendered at the San Antonio, Texas VAMC in August 2000.

18.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
poor circulation and ambulation resulting from treatment 
rendered at the San Antonio, Texas VAMC in August 2000.

19.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
vein atrophy of both arms resulting from treatment rendered 
at the San Antonio, Texas VAMC in August 2000.

20.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bronchitis and chronic obstructive pulmonary disease (COPD) 
resulting from treatment rendered at the San Antonio, Texas 
VAMC in August 2000.

21.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
headaches resulting from treatment rendered at the San 
Antonio, Texas VAMC in August 2000.

22.  Entitlement to specially adapted housing or special home 
adaptation grant.

23.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service with the United States Navy 
from September 1942 to February 1946, and with the United 
States Army from January 1948 to January November 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse rating decisions by the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In April 2005, the veteran testified at a travel board 
hearing chaired by C.W. Symanski, who was designated by the 
Chairman of the Board to conduct that hearing and to render a 
final determination in this case.  38 U.S.C.A. § 7102(b) 
(West 2002).

The Board notes that the veteran claims entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
poor circulation and ambulation.  The record discloses that 
he is service connected for residuals of varicose veins of 
the left leg with history of thrombophlebitis.  The Board 
refers to the RO an issue of entitlement to an increased 
rating for service connected varicose veins of the left leg 
for appropriate action.

The issues of entitlement to service connection for hearing 
loss, tinnitus and cervical spine disability, entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151, 
entitlement to specially adapted housing or special home 
adaptation grant, and entitlement to automobile and adaptive 
equipment or adaptive equipment are being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's lumbar spine disability is manifested by 
severe limitation of motion, mild sciatic neuritis of both 
lower extremities and no episodes of intervertebral disc 
syndrome (IVDS) requiring a prescription of bedrest.

2.  The veteran had teeth 1, 14, 15, 16, 17, 18, 19, 20, 30, 
31 and 32 extracted during service, and there is no competent 
evidence of record that any tooth or combination of teeth 
were extracted by reason of residuals of dental trauma.

3.  There is no competent evidence that the veteran manifests 
TMJ disorder.

4.  There is no competent evidence that the veteran manifests 
a current disability of the maxilla and/or mandible.

5.  There is no competent evidence that sleep apnea was 
present in service or related to any event(s) in active 
service including a claimed dental trauma.

6.  There is no competent evidence that a speech impediment 
was present in service or related to event(s) in active 
service including a claimed dental trauma.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent rating 
for service connected thoracolumbar spine disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 
38 C.F.R. § 4.25, 4.26, 4.71a, Diagnostic Codes 5292, 5293 
(1995-2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 
(2003).

2.  A dental condition, including one which would entitle the 
veteran to Class II(a) dental treatment, was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1712 (West 
2002); 38 C.F.R. §§ 3.381, 17.161 (2004).

3.  TMJ disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 2002); 
38 C.F.R. §§ 3.159(a), 3.381. 17.161 (2004).

4.  Disability of the maxilla and mandible was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 1712, 5107 (West 2002); 38 C.F.R. §§ 3.159(a), 3.381. 
17.161 (2004).

5.  Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 2002); 
38 C.F.R. §§ 3.159(a), 3.381. 17.161 (2004).

6.  A disability manifested by speech impediment was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 1712, 5107 (West 2002); 38 C.F.R. §§ 3.159(a), 
3.381. 17.161 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to VA compensation benefits.  
The Board has reviewed all the evidence in the veteran's 
claims folder that consists of 5 volumes of records.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 
(2000).  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each aspect of his claims.

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

I.  Increased rating thoracolumbar spine

The veteran claims entitlement to a rating in excess of 60 
percent for his service connected thoracolumbar spine 
disability.  In April 2005, he testified to current symptoms 
of constant lumbar spine pain that interrupted his sleep, 
rendered him unable to sit for prolonged periods of time, and 
resulted in marked limitation of motion.  He described that 
approximately 30% of his day his back would be "frozen" to 
the point of having no range of motion requiring rest to 
alleviate his symptoms.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

A Board decision dated December 1996 found that the veteran's 
symptoms of severe limitation of motion, sciatic 
radiculopathy, and muscle spasm more closely approximated the 
criteria for a 60 percent evaluation under Diagnostic Code 
5293.  This rating contemplated pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1996).  This was the 
maximum rating for IVDS at that time.

The veteran filed his claim for an increased rating for 
thoracolumbar spine disability by means of a VA Form 21-4138 
filing received on May 29, 2002.  Effective September 23, 
2002, VA revised the criteria for evaluating IVDS.  See 67 
Fed. Reg. 54345-54349 (Aug. 22, 2002).  Effective September 
26, 2003, VA revised the criteria for evaluating diseases and 
injuries of the spine.  See 68 Fed. Reg. 51454-51458 (Aug. 
27, 2003).  The Board may only consider and apply the "new" 
criteria as of the effective date of enactment, but may apply 
the "old" criteria for the entire appeal period.  
38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000 (Apr. 
10, 2000).

VA's schedule for rating disabilities provides limited 
categories of disability rating the thoracolumbar spine 
higher than 60 percent disabling.  Under the old criteria, a 
100 percent schedular evaluation was assignable for residuals 
of vertebral fracture with cord involvement (Diagnostic Code 
5285) and complete bony fixation (ankylosis) of the spine at 
an unfavorable angle with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechtrew type) (Diagnostic Code 5286).  

The Board has carefully reviewed the lay and medical evidence 
of record, and finds that there is no competent evidence of 
record to warrant consideration of Diagnostic Codes 5285 
and/or 5286.  Historically, the veteran was treated for a 
lumbosacral strain in service.  He alleges injury by falling 
on the deck of a ship, but there is no evidence that his 
injury involved fracture of a vertebra.  Clearly, the 
schedular criteria of Diagnostic Code 5285 do not apply to 
the facts of this case.

The veteran has alleged to episodes of having no functional 
motion of the back.  Arguably, he alleges that he manifests a 
functional ankylosis of the thoracolumbar spine entitling him 
to a 100 percent rating under Diagnostic Code 5286.  
Ankylosis refers to immobility and consolidation of a joint 
due to disease, injury, or surgical procedure.  See Shipwash 
v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988).  Cf. 
38 C.F.R. § 4.71a, Schedule of ratings - musculoskeletal 
system, NOTE 5 (2004) (fixation of a spinal segment in 
neutral position (zero degrees) represents favorable 
ankylosis).  A magnetic resonance imaging (MRI) scan in 
August 2004 demonstrated marked degenerative change of the 
lower lumbar spine and lumbosacral junction.  The multiple 
previous x-ray examination reports do not describe any bony 
fixation of the thoracolumbar spine.  There is no radiologic 
and/or medical evidence demonstrating that the veteran's 
degenerative changes in the lumbar spine meet the regulatory 
definition of "complete bony fixation" of the thoracolumbar 
spine.  Moreover, where the cited code contemplates ankylosis 
of the entire spine, the veteran is only service connected at 
the present time for disability involving the thoracolumbar 
spine.  As a matter of law, the Board cannot consider 
application of Diagnostic Code 5286.

Changes to the IVDS Code became effective September 23, 2002.  
Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine which resulted 
in a renumbering of the IVDS criteria to Diagnostic Code 
5243.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  This 
regulatory change did not include any substantive change to 
the provisions enacted in 2002.  For purposes of this 
analysis, the Board will refer to the current numbering of 
Diagnostic Code 5243 in the discussion below.

The current criteria of Diagnostic 5243 evaluates IVDS 
(preoperatively or postoperatively) on either the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).

For purposes of evaluations under 5243, "[c]hronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, NOTE 1 (2004).  Orthopedic disabilities 
are rated using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, NOTE 1 (2004).  Similarly, neurologic 
disabilities are rated separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id.

A review of the veteran's records clearly establishes that he 
meets the schedular criteria for a 40 percent rating for the 
chronic orthopedic manifestation of severe limitation of  
motion per 38 C.F.R. § 4.71a, Diagnostic Code 5292.  Absent 
evidence of spondylosis and/or demonstrable deformity of 
vertebral fracture, as above, the 40 percent rating would be 
the maximum schedular rating for the orthopedic 
manifestations of his thoracolumbar spine disability.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (consideration 
of 4.40 and 4.45 is unnecessary where an appellant is in 
receipt of the maximum rating for limitation of motion).

Historically, the veteran has exhibited some neurologic 
manifestations of IVDS primarily involving paresthesia and 
pain symptoms into his lower extremities.  An 
electromyography (EMG) evaluation in May 1978 was suggestive 
of mild denervation in the S-1 distribution.  VA examination 
in August 1980 was significant for findings of positive 
straight leg raising test, diminished patellar reflexes and 
an inability to toe and heel walk.  A nerve conduction 
velocity (NCV) study performed in July 1981 was negative for 
evidence of radiculopathy.  An orthopedic consultation at 
Nellis Air Force Base (AFB) in January 1991, evaluating 
complaint of occasional "electric shock" symptoms of the 
right leg, interpreted x-ray examination as demonstrating 
degenerative rotoscoliosis of the lumbar spine, foraminal 
concavity and lateral spurs at L2-L3 and L3-L4, and canal 
stenosis at L4-L5.  

VA examination in July 1991 found no definitive evidence of 
neurologic deficits.  An x-ray examination in August 1992 was 
interpreted as showing levoscoliosis with moderately severe 
degenerative joint and disc disease with posterior spinal 
stenosis at all levels.  A computerized tomography (CT) scan 
of the lumbar spine in October 1994 was interpreted as 
"unremarkable" with no disc intrusion or stenosis of the 
neural root canals.

An August 2001 VA clinic record noted the veteran's report of 
a falling incident due to muscle spasm of the back down to 
the legs.  In May 2002, his complaint of left hip pain was 
deemed as probably related to low back pain (LBP).  That same 
month, he reported unrelenting low back pain of one weeks' 
duration that radiated down both anterior thighs left greater 
than right.  At that time, his physical examination was 
significant for tenderness over the lumbar area with 
tightening of lumbar paraspinal muscles.  In August 2002, he 
reported constant left knee and right shoulder pain that 
traveled down his back and into his left hip.

Clinic records in February 2003 recorded the veteran's 
symptoms as "pain over right SI area with radiation into hip 
whenever he leans forward then straightens up ... Denies 
weakness or paresthesia of legs.  No change in bowel/bladder 
function."  In April 2003, he reported "right SI pain which 
when severe may radiate down either (or both) legs)," and 
limiting his walking accordingly.  He denied symptoms such as 
bower or bladder dysfunction.  An aid and attendance 
evaluation dated August 2003 noted good motor strength of the 
right lower extremity.  An MRI scan in August 2004 
demonstrated marked degenerative change of the lower lumbar 
spine and lumbosacral junction.  Based upon the above, the 
Board finds that the veteran does manifest chronic neurologic 
symptoms of IVDS involving both lower extremities.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case" and involves 
consideration of such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120 (2004).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2004).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2004).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2004).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8520 (2003).  Complete paralysis of the sciatic nerve, 
which is rated as 80 percent disabling, contemplates foot 
dangling and dropping, no active movement possible of muscles 
below the knee, and flexion of the knee weakened or (very 
rarely) lost.  Id.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  Id.  A 60 percent rating is warranted 
for severe incomplete paralysis with marked muscular atrophy.  
Id.  Diagnostic Code 8620 refers to neuritis of the sciatic 
nerve while Diagnostic Code 8720 refers to neuralgia of the 
sciatic nerve.

The veteran's chronic neurologic symptoms are limited to 
episodic, but recurrent, symptoms of radiating pain and 
paresthesia into both lower extremities.  His x-ray 
examinations demonstrate degenerative disc disease with 
posterior spinal stenosis at all levels.  However, there are 
no organic changes present in either lower extremity such 
muscle weakness, muscular atrophy or trophic changes.  The 
Board finds that such symptoms are compatible with incomplete 
paralysis of the sciatic nerve which is not more than mild in 
degree for either extremity.  Accordingly, the Board finds 
that, resolving doubt in favor of the veteran, the veteran is 
entitled to separate 10 percent ratings for the chronic 
neurologic manifestation of bilateral lower extremity 
neuritis due to IVDS.

Accordingly, the Board finds that, under the new criteria, 
the veteran could be rated as 40 percent rating for his 
chronic orthopedic manifestation of severe limitation of 
lumbar spine motion, a separate 10 percent rating for his 
chronic neurologic manifestation of neuritis of the left 
lower extremity, and a separate 10 percent rating for his 
chronic neurologic manifestation of neuritis of the right 
lower extremity.  After applying the bilateral factor for 
both extremities under 38 C.F.R. § 4.26 and combining the 
ratings under 38 C.F.R. § 4.25, the veteran would be entitled 
to a total 50 percent schedular rating by separately rating 
his chronic orthopedic and neurologic disabilities under 
Diagnostic Code 5243.  This method of evaluating the 
veteran's disability does not provide him any benefit.

The veteran may not be considered for a higher rating under 
Diagnostic Code 5243 by alternate consideration of the 
frequency and duration of his incapacitating episodes of IVDS 
as 60 percent is the maximum assignable rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2003-2004).

Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  In pertinent part, the 
only possible higher rating available for a chronic 
orthopedic manifestation of lumbar spine disability under 
these revised criteria would require a finding of favorable 
or unfavorable ankylosis.  Fixation of a spinal segment in 
neutral position (zero degrees) represents favorable 
ankylosis.  Cf. 38 C.F.R. § 4.71a, Schedule of ratings - 
musculoskeletal system, NOTE 5 (2004).  In this case, there 
is no competent evidence of ankylosis of the lumbar spine, 
and the regulatory changes do not offer a more favorable 
result in this case.

In summary, the Board finds that the preponderance of the 
evidence establishes that the veteran is not entitled to an 
increased rating for his thoracolumbar spine disability.  The 
veteran has been deemed competent to describe his symptoms 
and manifestations of disability, but the preponderance of 
the lay and medical evidence is against a higher evaluation.  
The benefit of the doubt rule, therefore, is not applicable.  
Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

II.  Service connection - residuals of dental trauma

A.  Applicable law and regulation

The veteran served on active duty from September 1942 to 
February 1946, and from January 1948 to January 1967.  
38 U.S.C.A. § 101 (West 2002).  Service connection is 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during periods of active 
wartime and peacetime military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. §§ 1110 and/or 1131, a 
claimant must prove the existence of (1) a disability and (2) 
that such disability has resulted from a disease or injury 
that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  A valid 
claim is not deemed to have been submitted where there is no 
competent evidence of a current disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a) (2004).  Service connection may be granted for a 
dental condition of each tooth and periodontal tissue shown 
by the evidence to have been incurred in or aggravated by 
service.  When applicable, a determination will be made as to 
whether it is due to a combat wound or other service trauma, 
or whether the veteran was interned as a prisoner of war 
(POW).  38 C.F.R. § 3.381(b) (2004).  The significance of 
finding a dental condition is due to service trauma is that a 
veteran will be eligible for VA dental treatment for the 
condition, without the usual restrictions of timely 
application and one-time treatment.  38 C.F.R. § 17.161(c) 
(2004).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e) (2004).

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service- connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc.  38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161 (2004).

B.  Factual summary

The veteran claims entitlement to service connection for the 
residuals of dental trauma.  At his April 2005 hearing, he 
described the in-service instance of dental trauma as 
follows:

Q. (Representative) Okay.  The next issues that 
I'd like to address are your claimed dental trauma 
and then the residuals, which is TMJ, maxilla and 
mandible pain, the chewing, swallowing difficulty, 
as well as the coughing, eating, chewing.  Service 
connection - cervical strain, sleep apnea, and 
speech impediment.  All of those issues have all 
been claimed as secondary to dental trauma.  Now, 
could you first explain the trauma that you 
incurred while you were in the military?

A. (Veteran) Well, in my last year of service I 
went to the hospital for varicose veins.  The 
doctor noticed that my teeth (sic) not aligned or 
something.  After I had the varicose veins, he 
says, "Well, we can keep you in here another two 
weeks."  So they take my teeth out and never did 
do anything else - never did give me anything to 
replace them.

Q.  Okay.  So - but that's the trauma you're 
talking about is the -

A.  Yes.

Q.  - removing the four teeth?

A.  Yeah.

Q.  Now - so, when you say that that was a trauma, 
what - what did they - you say that the trauma 
itself - they removed the teeth, but the trauma 
itself is what you had to put up with afterwards?

A.  Yes, sir.  Yes, sir.

The veteran's service dental records shows that he received 
dental treatment on numerous occasions during his active duty 
primarily involving treatment for caries and calculus.  He 
eventually had tooth extraction (TE) of teeth 1, 14, 15, 16, 
17, 18, 19, 20, 30, 31 and 32 resulting in a Class I 
occlusion.  There is no indication of dental trauma noted in 
the records nor were there complaints of TMJ, maxilla or 
mandible pain, sleep apnea and/or speech impediment 
associated with his dental treatment.  In fact, his service 
medical records are negative for symptoms of such 
disabilities.  On his separation examination in June 1967, he 
specifically denied symptoms such as "SWOLLEN OR PAINFUL 
JOINTS," SEVERE TOOTH OR GUM TROUBLE," "HISTORY OF HEAD 
INJURY," "BONE, JOINT OR OTHER DEFORMITY," and "FREQUENT 
TROUBLE SLEEPING."  His physical examination was significant 
only for an abnormality related to inservice treatment for 
varicose veins.

Post-service, the veteran's VA clinic records reflect his 
dental treatment for calculus, gingivitis and partly 
edentulous occlusion without prosthesis many years after his 
separation from service.  His x-ray findings include 
horizontal bone loss.  There is no competent medical evidence 
that he currently manifests disability of TMJ, the mandible 
or the maxilla.  There is no formal diagnosis of a speech 
impediment, but his lay descriptions of speech impediment 
holds some probative value as to current symptoms.  He has 
been followed for sleep interruption problems assessed as 
probable obstructive sleep apnea (OSA), but he has been 
unwilling to undertake polysomnogram (PSG) or continuous 
positive airway pressure (CPAP) to confirm the diagnosis.

C.  Dental condition

As reflected above, the veteran had teeth 1, 14, 15, 16, 17, 
18, 19, 20, 30, 31 and 32 extracted during service.  There is 
no competent evidence of record that any tooth or combination 
of teeth were extracted by reason of residuals of dental 
trauma.  In fact, the veteran has testified that his last 
tooth extraction performed in service constituted the claimed 
dental trauma.  In so concluding, the Board notes that the 
veteran's lay statements are competent to speak to the 
description of his symptoms and injury.  Grottveitt v. Brown, 
5 Vet. App. 91, 93 (1993).  While his reported history of 
teeth removal is credible, he is not competent to speak to 
the medical issue that any of the extractions resulted from a 
dental trauma.  The claim for service connection for dental 
injury for Class II(a) dental treatment purposes is denied.  
There is no doubt of material fact to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).

D.  TMJ disorder

The veteran claims that he currently manifests TMJ 
disability.  The only evidence of record that he manifests 
such disability consists of his own self-diagnosis of 
symptoms.  However, he is not shown to possess the medical 
training required to speak to the issue of medical diagnosis 
and causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).   There is no competent evidence of record that he 
manifests a current TMJ disability.  Absent evidence of a 
current disability, the veteran has not presented a valid 
service connection claim.  Boyer, 210 F.3d at 1353; Brammer, 
3 Vet. App. at 225.  Accordingly, the Board must deny the 
claim of entitlement to service connection for TMJ disorder 
as secondary to dental trauma.  There is no doubt of material 
fact to be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b) (West 2002).

E.  Maxilla and mandible pain

The veteran claims that he currently manifests a disability 
of the maxilla and mandible based upon his perceived symptoms 
of pain.  A review of the medical evidence of record fails to 
disclose diagnosis of a disability related to the maxilla 
and/or mandible.  A lay assertion of pain cannot establish 
the existence of a current disability for VA adjudication 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 283, 285 
(lay assertion of neck pain is not competent to establish a 
currently diagnosable neck disability).  The Board must find, 
therefore, that there is no competent evidence that the 
veteran currently manifests a disability of the maxilla 
and/or mandible.  There is no doubt of material fact to be 
resolved in the veteran's favor, see 38 U.S.C.A. § 5107(b) 
(West 2002), and the claim must be denied.

F.  Sleep apnea

The lay and medical evidence of record establishes a current 
diagnosis of sleep apnea manifested many years after service.  
The veteran's service medical records are negative for lay or 
medical report of sleep apnea symptoms, and the veteran 
specifically denied a history of sleeping difficulties upon 
his separation from service.  His physical examination at the 
time of discharge did not detect a disability of sleep apnea.  
Thus, at the time of discharge, the lay and medical evidence 
negated a history or diagnosis of sleep apnea.  There is no 
competent evidence of record to establish that the currently 
manifested sleep apnea is causally related to event(s) in 
service, to include a claimed dental trauma.  

The veteran's well intentioned belief that his sleep apnea is 
related to events in service holds no probative value as he 
is not shown to possess the training and qualification to 
speak to issues of medical causation.  Espiritu, 2 Vet. App. 
at 494; 38 C.F.R. § 3.159(a) (2004).  Based upon the above, 
the Board must deny the claim as the veteran has failed to 
substantiate his claim presenting competent evidence 
suggesting that his current disability has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez, 259 F.3d at 1360-61.  There is no doubt of 
material fact to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 2002).  Accordingly, the Board 
must deny the claim for service connection for sleep apnea.

III.  Duty to assist and provide notice

In so holding, the Board has carefully reviewed the claims 
folder to ensure compliance with the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 were enacted 
into law.  106 P.L. 475, 114 Stat. 2096 (2000).  In pertinent 
part, this law defines VA's notice and duty to assist 
requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, a May 2001 RO rating decision on appeal provided 
him with specific information as to why his claim for 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for left eye blindness was being denied, 
and of the evidence that was lacking.  A May 2002 RO letter 
told him what was necessary to substantiate his claims for 
housing and automobile allowances.  An October 2002 RO rating 
decision on appeal provided him with specific information as 
to why all his claims on appeal were being denied, and of the 
evidence that was lacking.  The June 2003 statement of the 
case (SOC) and supplemental statements of the (SSOC) told him 
the legal standards applicable to the claim, and the Reasons 
and Bases for denying his claims.  On December 7, 2004, an RO 
letter included a section entitled "What the Evidence Must 
Show" applicable to all the claims.

The December 2004 RO letter satisfied the elements of (2) and 
(3) by notifying the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the document explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.

With respect to element (4), the December 2004 RO letter 
advised the veteran "If there is any other evidence or 
information you think will support your claim, please let us 
know.  If the information or evidence is in your possession, 
please send it to us."  The April 2005 SSOC supplied the 
veteran with the complete text of 38 C.F.R. § 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Technically, the Board concedes that the VCAA notice in this 
case was not satisfied prior to the initial AOJ adjudication 
denying the claims.  This de minimis notice defect has 
resulted in no prejudicial harm to the veteran.  There is no 
indication that any aspect of the VCAA compliant language 
that may have been issued post-adjudicatory has prevented the 
veteran from providing evidence necessary to substantiate his 
claim and/or affected the essential fairness of the 
adjudication of the claim.  Additionally, neither the veteran 
nor his representative has pleaded with any specificity that 
a notice deficiency exists in this case.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records and VA treatment notes 
identified by the veteran as relevant to his claim on appeal.  
There are no outstanding requests for VA to obtain any 
evidence and/or information for which the veteran has 
identified and authorized VA to obtain on his behalf.  VA has 
provided the veteran VA examination to determine the current 
nature and severity of the service connected lumbosacral 
disability.  There is no competent evidence that any event in 
service constituted dental trauma with residuals, and the lay 
and medical evidence establishes the onset of the claimed 
symptoms many years following his discharge from service.  On 
such a record, VA has no duty to obtain medical examination 
or opinion on the service connection claims.  Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  The Board 
further finds that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claims and that evidence and information of record is 
sufficient to decide the case.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 4.2 (2004).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).




ORDER

The claim of entitlement to an increased rating for 
thoracolumbar spine disability is denied.

The claim of entitlement to service connection for dental 
injury due to dental trauma is denied.

The claim for service connection for dental injury for Class 
II(a) dental treatment purposes is denied.

The claim of entitlement to service connection for maxilla 
and mandible pain due to dental trauma is denied.

The claim of entitlement to service connection for sleep 
apnea due to dental trauma is denied.

The claim of entitlement to service connection for speech 
impediment due to dental trauma is denied.


REMAND

The veteran claims entitlement to service connection for 
bilateral hearing loss.  An October 2001 VA audiology 
examination measures auditory thresholds exceeding 40 
decibels for both ears in the frequency of 4000 Hertz.  Thus, 
the veteran manifests bilateral hearing loss disability per 
VA standards.  38 C.F.R. § 3.385 (2004).  He believes that 
his hearing loss is related to exposure to acoustic trauma in 
service.  His service medical records disclose evidence of 
decreased hearing acuity between audiogram examinations taken 
in December 1964 and June 1967.  The Board finds that medical 
opinion is necessary to determine whether the veteran's 
bilateral hearing loss and/or tinnitus was either first 
manifested in service and/or is related to event(s) in 
service.  38 U.S.C.A. § 5103(d) (West 2002).  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993) (audiometric findings 
provide an objective measurable as to whether hearing acuity 
decreased in service).

The RO has certified for appeal an issue of entitlement to 
service connection for cervical strain as due to in-service 
dental trauma.  On appeal, the veteran has limited his 
argument that his current cervical spine disability is 
related to an instance where 4 teeth were removed prior to 
his discharge from service.  A review of service medical 
records discloses treatments for cervical spine symptoms 
variously diagnosed as neck strain, cervical strain and 
torticollis.  The VA claims process is uniquely pro-claimant, 
and VA has a duty to fully and sympathetically develop a 
claimant's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations,"  Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

The veteran essentially asserts that his current cervical 
spine symptoms first manifested in service.  The Board would 
be remiss in adjudicating the claim by limiting the 
allegations as to whether the current disability is related 
to dental trauma rather than related to all event(s) in 
service given the facts of the case.  See Schroeder v. West, 
212 F.3d 1265 (Fed. Cir. 2000) (VA must consider all theories 
of entitlement for service connection for the same underlying 
disorder as a single 'claim'); Ashford v. Brown, 10 Vet. App. 
120, 123 (1997) (a new theory of etiology regarding the same 
underlying disorder does not result a "new" claim for 
adjudication purposes).  The Board, therefore, includes the 
theory of entitlement to service connection for cervical 
strain as encompassing all potential event(s) and also finds 
that medical opinion is necessary to decide the claim.  
38 U.S.C.A. § 5103(d) (West 2002).

The veteran filed his claims of entitlement to compensation 
under 38 U.S.C.A. § 1151 in August 2000 and September 2001 
alleging multiple disabilities related to treatment rendered 
by VA on August 24, 2000.  For claims filed on or after 
October 1, 1997, the provisions of 38 U.S.C.A. § 1151 require 
that entitlement to benefits for any injury or disease 
resulting from VA treatment be established by proof of fault 
or accident on the part of VA.  38 U.S.C.A. § 1151 (West 
2002).  See VAOPGCPREC 01-99 (February 16, 1999).  In 
pertinent part, 38 U.S.C.A. § 1151 provides that compensation 
shall be provided to a veteran for additional disability 
proximately resulting from:

"(A) carelessness, negligence, lack of 
proper skill, error in judgment or 
similar instance of fault on the part of 
(VA) in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or
(B) an event not reasonably 
foreseeable."

The initial enabling regulation, 38 C.F.R. § 3.358, stated, 
in pertinent part, compensation under 38 U.S.C.A. § 1151 is 
not payable when an additional disability results from the 
natural progression of an underlying disability.  38 C.F.R. § 
3.358(b)(2) (1997-2003); Brown v. Gardner, 115 S.Ct. 552, 556 
n.3 (1994).  Rather, it was necessary to show that any 
additional disability, or aggravation of a disease or injury, 
was actually the result of VA treatment and not merely 
coincidental therewith.  38 C.F.R. § 3.358(c) (1997-2004).  
In essence, compensation under 38 U.S.C.A. § 1151 required 
proof of a causal connection between VA medical treatment and 
additional disability.  Gardner, 115 S.Ct. at 556 n3.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 were 
revised and renumbered.  See 69 Fed. Reg. 46,426 (Aug. 3, 
2004).  A newly added 38 C.F.R. § 3.361 specifies as follows:

§ 3.361 Benefits under 38 U.S.C. 1151(a) for 
additional disability or death due to hospital 
care, medical or surgical treatment, examination, 
training and rehabilitation services, or 
compensated work therapy program.

(a) Claims subject to this section--
(1) General. Except as provided in paragraph 
(2), this section applies to claims received by 
VA on or after October 1, 1997.  This includes 
original claims and claims to reopen or otherwise 
readjudicate a previous claim for benefits under 
38 U.S.C. 1151 or its predecessors.  The 
effective date of benefits is subject to the 
provisions of § 3.400(i).  For claims received by 
VA before October 1, 1997, see § 3.358.
(2) Compensated Work Therapy.  With respect 
to claims alleging disability or death due to 
compensated work therapy, this section applies to 
claims that were pending before VA on November 1, 
2000, or that were received by VA after that 
date.  The effective date of benefits is subject 
to the provisions of §§ 3.114(a) and 3.400(i), 
and shall not be earlier than November 1, 2000.
(b) Determining whether a veteran has an 
additional disability.  To determine whether a 
veteran has an additional disability, VA compares 
the veteran's condition immediately before the 
beginning of the hospital care, medical or 
surgical treatment, examination, training and 
rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is 
based to the veteran's condition after such care, 
treatment, examination, services, or program has 
stopped. VA considers each involved body part or 
system separately.
(c) Establishing the cause of additional 
disability or death.  Claims based on additional 
disability or death due to hospital care, medical 
or surgical treatment, or examination must meet 
the causation requirements of this paragraph and 
paragraph (d)(1) or (d)(2) of this section.  
Claims based on additional disability or death 
due to training and rehabilitation services or 
compensated work therapy program must meet the 
causation requirements of paragraph (d)(3) of 
this section.
(1) Actual causation required.  To establish 
causation, the evidence must show that the 
hospital care, medical or surgical treatment, or 
examination resulted in the veteran's additional 
disability or death.  Merely showing that a 
veteran received care, treatment, or examination 
and that the veteran has an additional disability 
or died does not establish cause.
(2) Continuance or natural progress of a 
disease or injury.  Hospital care, medical or 
surgical treatment, or examination cannot cause 
the continuance or natural progress of a disease 
or injury for which the care, treatment, or 
examination was furnished unless VA's failure to 
timely diagnose and properly treat the disease or 
injury proximately caused the continuance or 
natural progress.  The provision of training and 
rehabilitation services or CWT program cannot 
cause the continuance or natural progress of a 
disease or injury for which the services were 
provided.
(3) Veteran's failure to follow medical 
instructions. Additional disability or death 
caused by a veteran's failure to follow properly 
given medical instructions is not caused by 
hospital care, medical or surgical treatment, or 
examination.
(d) Establishing the proximate cause of 
additional disability or death.  The proximate 
cause of disability or death is the action or 
event that directly caused the disability or 
death, as distinguished from a remote 
contributing cause.
(1) Care, treatment, or examination.  To 
establish that carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing 
hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's 
additional disability or death, it must be shown 
that the hospital care, medical or surgical 
treatment, or examination caused the veteran's 
additional disability or death (as explained in 
paragraph (c) of this section); and
(i) VA failed to exercise the degree of 
care that would be expected of a reasonable 
health care provider; or
(ii) VA furnished the hospital care, 
medical or surgical treatment, or 
examination without the veteran's or, in 
appropriate cases, the veteran's 
representative's informed consent.  To 
determine whether there was informed 
consent, VA will consider whether the health 
care providers substantially complied with 
the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 
17.32 of this chapter that are immaterial 
under the circumstances of a case will not 
defeat a finding of informed consent.  
Consent may be express (i.e., given orally 
or in writing) or implied under the 
circumstances specified in § 17.32(b) of 
this chapter, as in emergency situations.
(2) Events not reasonably foreseeable.  
Whether the proximate cause of a veteran's 
additional disability or death was an event not 
reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care 
provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but 
must be one that a reasonable health care 
provider would not have considered to be an 
ordinary risk of the treatment provided.  In 
determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable 
health care provider would have disclosed in 
connection with the informed consent procedures 
of § 17.32 of this chapter.
(3) Training and rehabilitation services or 
compensated work therapy program.  To establish 
that the provision of training and rehabilitation 
services or a CWT program proximately caused a 
veteran's additional disability or death, it must 
be shown that the veteran's participation in an 
essential activity or function of the training, 
services, or CWT program provided or authorized 
by VA proximately caused the disability or death.  
The veteran must have been participating in such 
training, services, or CWT program provided or 
authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 
or as part of a CWT program under 38 U.S.C. 1718.  
It need not be shown that VA approved that 
specific activity or function, as long as the 
activity or function is generally accepted as 
being a necessary component of the training, 
services, or CWT program that VA provided or 
authorized.
(e) Department employees and facilities.
(1) A Department employee is an individual--
(i) Who is appointed by the Department 
in the civil service under title 38, United 
States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. 2105;
(ii) Who is engaged in furnishing 
hospital care, medical or surgical 
treatment, or examinations under authority 
of law; and
(iii) Whose day-to-day activities are 
subject to supervision by the Secretary of 
Veterans Affairs.
(2) A Department facility is a facility over 
which the Secretary of Veterans Affairs has 
direct jurisdiction.
(f) Activities that are not hospital care, 
medical or surgical treatment, or examination 
furnished by a Department employee or in a 
Department facility.  The following are not 
hospital care, medical or surgical treatment, or 
examination furnished by a Department employee or 
in a Department facility within the meaning of 38 
U.S.C. 1151(a):
(1) Hospital care or medical services 
furnished under a contract made under 38 U.S.C. 
1703.
(2) Nursing home care furnished under 38 
U.S.C. 1720.
(3) Hospital care or medical services, 
including examination, provided under 38 U.S.C. 
8153 in a facility over which the Secretary does 
not have direct jurisdiction.
(g) Benefits payable under 38 U.S.C. 1151 for a 
veteran's death.
(1) Death before January 1, 1957.  The 
benefit payable under 38 U.S.C. 1151(a) to an 
eligible survivor for a veteran's death occurring 
before January 1, 1957, is death compensation.  
See §§ 3.5(b)(2) and 3.702 for the right to elect 
dependency and indemnity compensation.
(2) Death after December 31, 1956.  The 
benefit payable under 38 U.S.C. 1151(a) to an 
eligible survivor for a veteran's death occurring 
after December 31, 1956, is dependency and 
indemnity compensation.

The veteran has not been advised of the criteria changes in 
the implementing regulation of 38 C.F.R. § 3.361.  Given the 
extensive revision of language, the Board finds that it may 
be potentially prejudicial to the veteran in adjudicating the 
claim without providing him notice of the changed criteria, 
and an opportunity for the RO to review his claims under this 
standard of review in the first instance.  Bernard v. Brown, 
4 Vet. App. 384 (1993) (the Board must consider whether a 
claimant will be prejudiced by addressing a question that has 
not been addressed by the RO).

The Board defers adjudication of the claim of entitlement to 
a clothing allowance and a home adaptation grant pending 
readjudication of the remaining claims on appeal.  See Parker 
v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. 
App. 466 (1992); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should obtain complete VA clinic 
records since November 2004.

2.  The veteran should then be scheduled for an 
audiological examination in order to determine 
the nature and etiology of his bilateral hearing 
loss and tinnitus.  The claims folder and a copy 
of this remand must be made available to the 
examiner prior to the examination for review.  
The examiner should describe the medical findings 
of record pertaining to the bilateral ear and 
tinnitus disability and express an opinion on the 
following questions:
		a)  whether it is at least as likely as not 
(probability of 50% or greater) that hearing loss 
of the left and/or right ear was first manifested 
in service, is the result of exposure to noise 
trauma during service or is otherwise related to 
active service;
		b)  whether the veteran currently manifests 
tinnitus disability and, if so;
		c)  whether it is at least as likely as not 
(probability of 50% or greater) that tinnitus is 
the result of exposure to noise trauma during 
service or is otherwise related to active 
service?

3.  The veteran should also be afforded VA 
examination for the purpose of determining the 
nature and etiology of any currently manifested 
cervical spine disability.  The claims folder and 
a copy of this remand must be made available to 
the examiner prior to the examination for review.  
Following examination, review of the claims 
folder and obtaining relevant history from the 
veteran, the examiner should be requested to 
express opinions on the following questions: 
		(a) What is the diagnosis, or diagnoses, if 
any, of any current cervical spine disability; 
and 
		(b) Whether it is more likely than not (i.e., 
probability greater than 50 percent), at least as 
likely as not (i.e., probability of 50 percent), 
or less likely than not (i.e., probability less 
than 50 percent) that any currently manifested 
disability of the cervical spine (1) existed 
during active service, or (2) is related to 
event(s) during active service?

4.  Following completion of the foregoing, the RO 
should readjudicate the claims on appeal.  In so 
doing, the RO should specifically consider the 
claims for compensation under 38 U.S.C.A. § 1151 
pursuant to the criteria contained at 38 C.F.R. 
§ 3.361.  If any benefit sought on appeal remains 
denied, the veteran and his representative, if 
any, should be provided a supplemental statement 
of the case (SSOC) that includes the criteria of 
38 C.F.R. § 3.361.  The appellant and his 
representative, if any, should be allowed an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


